Citation Nr: 0802718	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right shoulder.  

2.  Entitlement to service connection for allergic rhinitis 
(claimed as sinusitis).  

3.  Entitlement to service connection for right ankle pain.  

4.  Entitlement to service connection for mitral valve 
regurgitation.  

5.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease with spondylosis at L1-2 and 
L2-3.  

6.  Entitlement to an initial compensable rating for 
hepatitis B.  

7.  Entitlement to an initial compensable rating for 
residuals of a stress fracture of the right tibia.  

8.  Entitlement to an initial compensable rating for 
residuals of a stress fracture of the left tibia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1983 to February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The remainder of the work on the appeal was 
completed by the Montgomery, Alabama, RO.  A rating decision 
in November 2002 granted service connection for several 
disabilities and denied service connection for several other 
disabilities.  The veteran appealed the denial of service 
connection for bursitis of the right shoulder, allergic 
rhinitis, right ankle pain, and mitral valve regurgitation; 
he also appealed the initial ratings assigned for hepatitis 
B, bilateral lower extremity stress fractures, and 
degenerative disc disease of the lumbar spine.  

The issues concerning service connection for a right shoulder 
disorder, right ankle pain, and mitral valve regurgitation 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has chronic sinusitis or allergic rhinitis that had 
its origins in service.  

2.  The evidence shows that the veteran's degenerative disc 
disease with spondylosis at L1-2 and L2-3 is manifest by 
periodic episodes of back pain, but no incapacitating 
episodes, no muscle spasm, no radiating pain, and normal 
range of motion.  

3.  The medical evidence shows that the veteran does not have 
any liver damage or any other manifestations due to his 
service-connected hepatitis B.  

4.  The evidence shows that the residuals of the veteran's 
stress fracture of the right lower leg have been manifest 
throughout the appeal period by flare-ups lasting up to two 
weeks three-four times per year.  

5.  The evidence shows that the veteran's stress fracture of 
the left lower leg is asymptomatic and productive of no 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
chronic sinusitis or allergic rhinitis.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria are not met for an initial rating greater 
than 10 percent for degenerative disc disease with 
spondylosis at L1-2 and L2-3.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 (2007), and 
4.71a, Code 5293 (2003).  

3.  The criteria are not met for an initial compensable 
rating for hepatitis B.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, and 4.114, Code 
7345.  (2007).  

4.  The criteria are met for an initial 10 percent rating, 
and no more, for residuals of a stress fracture of the right 
lower leg.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, and 4.71a, Code 5262.  (2007).  

5.  The criteria are not met for an initial compensable 
rating for residuals of a stress fracture of the left lower 
leg.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, and 4.71a, Code 5262.  (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Service connection for allergic rhinitis (claimed as 
sinusitis)

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2007).  

Although the service medical records show that the veteran 
was treated for acute sinusitis once in 1995 and for probable 
sinusitis in 1996, the records do not indicate that he was 
ever diagnosed with chronic sinusitis.  Moreover, while the 
veteran reported to a July 2002 VA examiner that he had had 
sinus infections four or five times since 1991, there is no 
indication in the medical records that any physician ever 
diagnosed a chronic sinus condition.  Importantly, the report 
of the veteran's separation examination in February 2002 does 
not show any abnormal clinical findings indicative of a 
chronic sinus condition and the July 2002 VA examiner noted 
no pertinent abnormal clinical findings.  Accordingly, in the 
absence of medical evidence of a chronic sinus condition in 
service, and lacking any medical evidence that the veteran 
currently has a chronic sinus condition, the Board finds that 
service connection for sinusitis is not established.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (service 
connection requires that the claimant have the claimed 
disability).  

The service medical records show that the veteran was 
diagnosed with rhinitis on one occasion in 1988, when he was 
being treated for a cold that had begun a few days earlier.  
The service records do not reflect any further similar 
complaints, nor do they show a diagnosis of allergic rhinitis 
during service.  Moreover, although the July 2002 VA examiner 
listed a diagnosis of allergic rhinitis, there are no 
post-service medical records showing that the veteran has 
been diagnosed with or treated for allergic rhinitis.  
Therefore, because the medical evidence does not show that 
the veteran had allergic rhinitis during service or that he 
now has allergic rhinitis due to service, service connection 
for allergic rhinitis is not established.  

Accordingly, the criteria are not met for service connection 
for sinusitis or allergic rhinitis.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Greater initial ratings

The present appeal involves the veteran's claim that the 
severity of four of his service-connected disabilities 
warrants a higher disability rating for each disability.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

a.  Degenerative disc disease with spondylosis at L1-2 and 
L2-3

A 10 percent rating has been in effect for the veteran's 
lumbar spine disability throughout the appeal period.  

Since the veteran filed his claim for service connection in 
2002, VA has twice revised the criteria for evaluation 
disabilities of the spine.  Accordingly, the Board will 
evaluate the veteran's disability under all applicable 
criteria.  

Prior to September 23, 2002, a 10 percent evaluation was to 
be assigned for mild intervertebral disc syndrome.  A 20 
percent rating was warranted for moderate intervertebral disc 
syndrome, with recurring attacks; a higher rating required 
recurring attacks with only intermittent relief.  Code 5293.  

In addition, a 10 percent rating was assigned for slight 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion warranted a 20 percent rating; a 
40 percent evaluation required severe limitation of motion.  
Code 5292 (prior to September 26, 2003).  

The criteria for a 20 percent rating under the revision of 
Code 5293 (for intervertebral disc syndrome, beginning 
September 23, 2002) are essentially the same as the criteria 
of the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes (beginning September 26, 2003) for 
Code 5243.  Under those criteria, a 20 percent rating 
requires incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Code 5243.  In addition, beginning September 
26, 2003, a 20 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine (beginning 
September 26, 2003) requires limitation of forward flexion to 
at least 60 degrees; or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The veteran has been evaluated by two VA examiners - in July 
2002 and June 2004.  The examiners noted that there was full 
painless range of motion of the thoracolumbar spine.  The 
examiner in June 2004 stated that the veteran reported that 
he had flare-ups of his back pain 4-5 times a year, lasting 
two weeks; he said prescription pain medication produced 
partial relief.  The veteran denied any radiation of pain to 
his legs.  He also denied any bowel or bladder difficulty, 
although he did state that he may have some leg discomfort 
with prolonged jogging.  Further, the veteran denied losing 
any time from work due to the disability.  The 2004 examiner 
noted that no pain was elicited during the examination and 
that there was no decrease in range of motion of the 
thoracolumbar spine, including due to pain, fatigue, 
weakness, or lack of endurance due to repetitive activity.  

In the absence of any reported limitation of thoracolumbar 
spine motion, including by pain and on repetitive motion, and 
lacking any evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, a higher rating is not warranted under either old 
Code 5292 or the revised rating criteria.  See also DeLuca, 
supra.  Moreover, although the veteran has reported flare-ups 
of his back pain, they do not constitute incapacitating 
episodes as required for a compensable rating under the 
revised criteria for intervertebral disc syndrome, since 
there is no evidence that the episodes have necessitated 
treatment and bed rest prescribed by a physician.  

However, the veteran's recurrent episodes of back pain 
clearly meet the criteria for a 10 percent rating under old 
Code 5293 throughout the appeal, as is already in effect.  
But without evidence of more frequent or more severe 
episodes, and without evidence of any radiation of the pain 
or other manifestations, a higher rating is not warranted 
under any applicable diagnostic code for any portion of the 
appeal period.  

b.  Hepatitis B

With marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy, a 
100 percent rating is warranted.  A 60 percent evaluation is 
to be assigned when there is moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  For minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures, a 
30 percent rating is appropriate.  Demonstrable liver damage 
with mild gastrointestinal disturbance warrants a 10 percent 
evaluation.  A noncompensable rating is to be assigned for 
healed, nonsymptomatic hepatitis.  Code 7345.   

Initially, the Board notes that the service medical records 
show that the veteran was evaluated and treated for hepatitis 
A in 1998.  Moreover, that is the diagnosis given by VA 
examiners in July 2002 and June 2004.  However, the RO has 
established service connection for residuals of hepatitis B.  

Nevertheless, a service department clinic examiner in 
February 2000 noted that the veteran's liver function tests 
were normal, as did the VA examiner in June 2004.  
Significantly, the June 2004 VA examiner stated that the 
veteran's main complaint was that he remained fatigued and 
felt he slept more than other people.  The examiner 
indicated, however, that the veteran denied having episodes 
of colic or abdominal pain, and he had no fever or abdominal 
distention.  The veteran reported to the examiner that he had 
never been told that he had chronic liver disease.  The 
examiner noted that the examination of the abdomen was normal 
and the liver was normal.  The current liver function tests 
were normal, and the veteran had maintained normal liver 
function tests while taking Lipitor (a drug that sometimes 
depresses liver function).  The examiner stated that the 
veteran's previous hepatitis A had resulted in a full 
recovery.  Moreover, the examiner indicated that no diagnosis 
of hepatitis B was made.  He added that the veteran's 
previous positive hepatitis B surface antibody test was more 
likely than not from vaccination for hepatitis B.  Finally, 
he stated that no chronic liver disease would explain the 
veteran's reported fatigue, adding that his fatigue was of 
unknown origin.  

Because the veteran's hepatitis (regardless of which type) is 
asymptomatic and because there is no evidence of any liver 
damage, and since the record does not reflect any 
gastrointestinal disturbance at any time since his separation 
from service, the criteria for a compensable rating for 
hepatitis B are not met.  38 U.S.C.A. § 5107(b).  



c.  Right and left tibia stress fractures/shin splints

The rating schedule does not specifically provide criteria 
for rating shin splints.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  We conclude that the 
veteran's stress fractures/shin splints are most closely 
analogous to impairment of the tibia and fibula - Code 5262 
- as both represent impairment of those bones.  

For malunion of the tibia or fibula, marked knee or ankle 
disability warrants a 30 percent rating.  A 20 percent 
evaluation is appropriate for moderate knee or ankle 
disability.  When there is slight knee or ankle disability, a 
10 percent rating is for assignment.  Code 5262.  

The record shows that the veteran was treated during service 
for bilateral stress fractures and shin splints.  He reported 
to a VA examiner in July 2002 that he had recurrent bilateral 
lower leg pain, particularly in his right leg, for two to 
three minutes about 10-12 times a day.  He indicated he 
usually noticed the pain while sitting or lying down.  On 
examination, however, no pertinent abnormal clinical findings 
were reported - range of motion of both knees and both 
ankles was normal, both tibiae and fibulae were normal, and 
there was no tenderness along either shin.  

Similarly, a VA compensation examiner in June 2004 stated 
that the veteran expressed no complaints referable to his 
legs at the time of the examination.  Further, the veteran's 
gait was normal, without pain, and there was no deformity of 
either leg.  No pain was elicited during any portion of the 
examination.  There was no swelling or tenderness in either 
lower extremity, and there was no decrease in range of motion 
of the knees or ankles, including due to pain, fatigue, 
weakness, or lack of endurance on repetitive motion.  The 
examiner's diagnosis was of resolved stress fractures of both 
tibiae.  The examiner did note, however, that the veteran 
reported experiencing a sharp pain over the anterior aspect 
of the mid-right tibia, lasting one-two weeks, three-four 
times per year.  He denied any ongoing problems with his left 
leg.  

Lacking any evidence - or even report by the veteran - of 
any significant pain or other residual of the left lower leg 
stress fracture, the criteria for a 10 percent rating for 
that leg are not met for any portion of the appeal period.  
Moreover, the June 2004 examiner also indicated that there 
was no decreased range of motion on repetitive motion of the 
left leg as might warrant a compensable rating on that basis.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, both 
VA examiners noted that the veteran would experience 
recurrent pain in his right leg, and the June 2004 examiner 
indicated that the episodes would last up to two weeks, 
requiring prescription non-steroidal anti-inflammatory 
medication for relief.  Affording the veteran the benefit of 
the doubt, then, the Board finds that a 10 percent rating is 
warranted throughout the appeal period for the right leg 
disability based on increased impairment due to the flare-
ups.  

The Board concludes, then, that the criteria are met for a 10 
percent rating, and no more, for stress fracture of the right 
leg throughout the appeal period.  However, the criteria are 
not met for a compensable rating for any part of the appeal 
period for stress fracture of the left leg.  38 U.S.C.A. 
§ 5107(b).  

d.  Extraschedular rating

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the veteran's service-connected disabilities have 
not caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that referral for an extraschedular evaluation for the 
veteran's service-connected disabilities under the provisions 
of 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and him representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in him possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a June 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Because the required notice was provided before the 
November 2002 rating decision, there was no error in the 
timing of that notice.  The Board recognizes that the veteran 
has not been notified of the information and evidence 
necessary to establish the downstream elements of a rating or 
of the effective date for a rating for the service connection 
issue, or the downstream element of the effective date for a 
rating for the rating issues, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  But the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and appeal - he has been very 
eloquent in presenting his contentions and appropriate 
evidence to support his claims.  Further, because the Board 
is denying all but one of his claims for higher ratings, the 
effective date aspect of those claims is moot; and since the 
Board is denying service connection for allergic rhinitis, 
the downstream elements regarding that claim are also moot.  
Moreover, because the greater initial rating assigned by the 
Board in this decision for the veteran's right stress 
fracture residuals will be effective from the date service 
connection was granted for the disability, no earlier date 
may be assigned.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for allergic rhinitis is denied.  

An initial compensable rating for hepatitis B is denied.  

An initial rating greater than 10 percent for degenerative 
disc disease with spondylosis at L1-2 and L2-3 is denied.  

An initial 10 percent rating for residuals of a stress 
fracture of the right tibia is granted throughout the appeal 
period, subject to the law and regulations governing the 
award of monetary benefits.  

An initial compensable rating for residuals of a stress 
fracture of the left tibia is denied.  




REMAND

The service medical records show that the veteran complained 
of right shoulder pain periodically during service and that 
diagnoses of bursitis, acromioclavicular joint strain, 
rotator cuff strain, and right shoulder tendonitis were 
assigned or considered, in addition to "right shoulder 
pain."  The veteran contends that he has experienced right 
shoulder pain almost continuously for many years.  A VA 
compensation examiner in July 2002 did not have the veteran's 
claims file to review.  However, the examiner reported no 
pertinent abnormal clinical findings and diagnosed only a 
"[h]istory of bursitis, right shoulder."  But in light of 
the many diagnoses recorded during service and the veteran's 
current complaints, and considering that the VA examiner did 
not review the claims file, VA's duty to assist the veteran 
requires that another examination be scheduled to determine 
whether he has any current right shoulder disorder that is 
related to the complaints and findings noted in service.  

The service medical records show that the veteran sprained 
one of his ankles (the report doesn't specify which one) in 
September 1985.  In November 1995, he complained of right 
ankle pain, stating that the ankle had given out three days 
earlier; the examiner did not note any abnormal clinical 
findings, but he diagnosed non-specific right ankle pain.  
The veteran also complained of shin splints during service, 
and a bone scan was obtained in January 1996 to evaluate his 
complaints.  In addition to shin splints of both tibiae, the 
report of the bone scan also noted degenerative changes in 
the right ankle.  The remainder of the service medical 
records are silent for any mention of right ankle complaints 
and the July 2002 VA examiner stated that examination of the 
right ankle was unremarkable.  Nevertheless, in light of the 
radiological findings in 1996 and the veteran's complaints 
noted during service and currently, a medical opinion is 
needed to determine whether he currently has a chronic right 
ankle disorder that began in service.  

The service medical records show that the veteran underwent 
echocardiography in March 1999 that revealed minimal mitral 
regurgitation.  It was also noted at that time that the 
veteran should receive prophylactic antibiotics whenever 
dental work was undertaken.  The records do not indicate that 
any other examiner during service noted any cardiac 
abnormality.  A VA general medical examiner in July 2002 did 
not have the claims file to review, but noted the above 
history from the veteran and wrote that "[a]s a result of 
the MVP [mitral valve prolapse], during dental work [he] 
reports that he has to receive antibiotics, prophylactically.  
Otherwise, he is asymptomatic."  The VA examiner did not 
record any abnormal cardiovascular clinical findings or 
diagnosis, other than the noted history of minimal mitral 
valve regurgitation.  However, in light of the diagnosis of 
mitral valve regurgitation that was made on echocardiography 
in 1999, and considering the fact that no subsequent examiner 
has reported any abnormal cardiovascular clinical findings or 
has confirmed the diagnosis, other than noting it by way of 
"history," a comprehensive medical examination is needed to 
determine whether the veteran in fact currently has a 
definite cardiac disorder that is due to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice 
complying with the provisions of 
Dingess/Hartman v. Nicholson regarding 
the issues remaining on appeal.  

2.  Schedule the veteran for an 
orthopedic examination.  After reviewing 
the record and examining the veteran, and 
after completing any necessary additional 
testing, have the examiner provide the 
following medical opinions: (1) what is 
the likelihood (i.e., 50 percent 
probability or greater) that the veteran 
now has a right ankle disorder that is 
related to his complaints in service and 
to the radiological findings (bone scan) 
that were noted during service; and (2) 
what is the likelihood (i.e., 50 percent 
probability or greater) that the veteran 
now has a right shoulder disorder related 
to the complaints and clinical findings 
noted in service and diagnosed as 
bursitis, acromioclavicular joint strain, 
rotator cuff strain, and right shoulder 
tendonitis.  The opinions should be 
supported by appropriate rationale.  

3.  Schedule the veteran for a cardiac 
examination.  After reviewing the record 
and examining the veteran, and after 
completing any necessary additional 
testing, have the examiner provide a 
medical opinion as to the likelihood 
(i.e., 50 percent probability or greater) 
that the veteran now has a cardiac 
disorder that is related to the 
echocardiographic findings noted during 
service or to any other disease or injury 
in service.  The opinion should be 
supported by appropriate rationale.  

4.  Upon completion of the requested 
development, again consider the issues on 
appeal.  If any action taken is not to 
the veteran's satisfaction, provide him 
and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


